DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 were pending.  Claims 2 and 15 are cancelled herein by an examiner’s amendment.  Claims 1, 10, 13-14, and 16 are amended herein by an examiner’s amendment.  Claims 21 and 22 are added herein by an examiner’s amendment.  Claims 1, 3-14, and 16-22 are allowed.  This is a Notice of Allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Kind on 3/28/2022.
Start of the Examiner’s Amendment:

Claim 1.	(Currently Amended)  A pocketable, hand-held breath analyte device comprising:
a housing having a length between five and twenty centimeters, a width between two and ten centimeters, and a depth between one and three centimeters;
a breath volume within the housing;
an input aperture fluidly connecting the breath volume to an exterior environment and configured for a user to blow into such that a portion of the user’s breath enters the breath volume;
a sampling volume within the housing and in fluid communication with the breath volume;
a sampling sensor located within the housing in or adjacent to the breath volume and configured to generate a breath signal that varies in response to changes in gas pressure in the breath volume;
a first analyte sensor within the housing and in fluid communication with the sample volume, the first analyte sensor configured to generate a first analyte signal that varies in response to a concentration of a first analyte present in the sampling volume;
a second analyte sensor within the housing and in fluid communication with the sample volume, the second analyte sensor configured to generate a second analyte signal that varies in response to a concentration of a second analyte present in the sampling volume; and
a control unit, within the housing, communicatively coupled to the sampling sensor, the first analyte sensor, and the second analyte sensor, the control unit comprising:
a processor; and
a computer-readable medium storing instructions that, when executed, cause the processor to:
detect the breath signal increasing above a breath-detection threshold due to the single breath;
responsive to the breath signal increasing above a breath-detection threshold, identify a maximum in the breath signal due to the single breath, the maximum being after the breath signal increased above the breath-detection threshold; and
responsive to identifying the maximum in the breath signal, identify an end-of-breath point at which the breath signal drops below an end-of-breath threshold due to the single breath, the end-of-breath point being after the maximum in the breath signal;
select the end-of-breath point as a sample time
at the sample time, measure the concentration of the first and second analytes in the sampling volume based on the first and second analyte signals.

Claim 2 (Canceled).

Claim 10.	(Currently Amended)  The breath analyte device of claim 1, further comprising a display, wherein the instructions further comprise instructions that cause the processor to:
activate a pump one or more times to remove fluid from the sampling volume prior to the concentration of the first and second analytes in the sampling volume being measured;
determine that the first and second analyte sensors are ready to measure the concentration of the first and second analytes; and
display an indication to the user on the display that the first and second analyte sensors are ready to measure the concentration of the first and second analytes.

Claim 13.	(Currently Amended)  The breath analyte device of claim 1, wherein the instructions that cause the processor to measure the concentration of the first and second analytes in the sampling volume comprise instructions that, when executed, cause the processor to:
integrate the first analyte signal over a sample period; and
subtract, from the integrated first analyte signal, one or more of a baseline level or a drift correction to obtain the concentration of the first analyte.

Claim 14.	(Currently Amended)  A method for measuring concentration of breath analytes, the method comprising:
receiving, in a breath volume within a pocketable hand-held device, gas exhaled by a user in a single breath;
receiving, from a sampling sensor, a breath signal that varies in response to changes in gas pressure in the breath volume due to the single breath;
detecting the breath signal increasing above a breath-detection threshold due to the single breath;
responsive to the breath signal increasing above the breath-detection threshold, identifying a maximum in the breath signal due to the single breath, the maximum being after the breath signal increased above the breath-detection threshold; and
responsive to identifying the maximum in the breath signal, identifying an end-of-breath point for the single breath at which the breath signal drops below an end-of-breath threshold due to the single breath, the end-of-breath point being after the maximum in the breath signal, wherein the sample time corresponds to the end-of-breath point;
selecting the end-if-breath point as a sample time
receiving, from a first analyte sensor, a first analyte signal that varies in response to a concentration of a first analyte present in a sampling volume;
receiving, from a second analyte sensor, a second analyte signal that varies in response to a concentration of a second analyte present in the sampling volume; and
measuring, for a time period starting at the sample time, the concentration of the first and second analytes in the sampling volume using the first and second analyte signals.

Claim 15 (Canceled).

Claim 16.	(Currently Amended)  The method of claim [[15]] 14, wherein the end-of-breath threshold is in a range from 75% to 98% of the maximum in the breath signal due to the single breath.

Claim 21.	(New)  The non-transitory computer-readable medium of claim 20, wherein the instructions that cause the processor to identify the maximum in the breath signal comprise instructions that cause the processor to detect the breath signal decreasing for a predetermined period by more than a maximum-detection threshold amount.
Claim 22.	(New)  The non-transitory computer-readable medium of claim 20, wherein the instructions that cause the processor to measure the concentration of the first and second analytes in the sampling volume comprise instructions that, when executed, cause the processor to:
integrate the first analyte signal over a sample period; and
subtract, from the integrated first analyte signal, one or more of a baseline level or a drift correction to obtain the concentration of the first analyte.

End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 1, 3-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1, 14, and 20 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of a pocketable hand-held breath analyte concentration measurer that receives gas exhaled by a user in a single breath and has a pressure sensor that measures the pressure of the breath and identifies a maximum in the breath pressure, then measures an end-of-breath point after that maximum based on a predetermined threshold value, then takes the concentration measurement for a predetermined sample time starting at the end-of-breath point, in combination with the other limitations of the independent claims.  This is important because it ensures that the breath sampled in alveolar breath (i.e. end-of-breath or late-breath) which allows for better measurement of acetone in the breath.
The closest prior art of record is ALLSWORTH et al. (US Pub. 2017/0303823) which teaches capturing particular parts of a patient’s breath, but does so by having the patient continuously breath into a mask and tracking their breath over time.  It does not work with a single breath.  The device of ALLSWORTH is also not a pocketable hand-held device of the dimensions listed in claim 1, but rather is a larger medical device adapted fit onto the patient’s face.  Other references have been added to the Notice of References Cited for teaching breath analysis devices with some of the limitations of claims 1, 14, and 20, but none of them teaches the limitations discussed above.
Claims 3-13 are allowed due to their dependence on claim 1.
Claims 16-19 are allowed due to their dependence on claim 14.
Claims 22-22 are allowed due to their dependence on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856